Citation Nr: 1025720	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder to include as secondary to the service-connected 
degenerative joint disease of the right knee.  

2.  Entitlement to an initial increased rating in excess of 10 
percent for the service-connected right knee disability.

3.  Entitlement to an effective date earlier than March 7, 2005 
for grant of service connection for the service-connected right 
knee disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in September 2008.  A copy of the 
hearing transcript is of record.

In June 2009, the Board granted service connection for right knee 
disability and remanded the claim of service connection for left 
knee disability to the RO for additional development.  

In a June 2009 rating action, the RO effectuated the grant of 
service connection for degenerative joint disease of the right 
knee by assigning an initial rating of 10 percent, effective on 
March 7, 2005.  The Veteran then filed a timely Notice of 
Disagreement as to the assigned rating and effective date.  
However, neither matter has been addressed by a Statement of the 
Case.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id. 

The issue of service connection for a right hip disorder claimed 
as secondary to the service-connected degenerative joint disease 
of the right knee has been raised by the record, but not 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and refers the 
matter to the AOJ for all indicated action.  

The issues of an initial increased rating in excess of 10 percent 
for the service-connected right knee disability and an effective 
date earlier than March 7, 2005 for the grant of service 
connection for the right knee disability are addressed in the 
REMAND portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a left knee disorder in service or until 
sustaining  twisting-type injury in February 1997 while playing 
basketball after service.

3.  The currently demonstrated left knee degenerative changes is 
not shown to be due to an injury or other documented event of the 
Veteran's period of active service.  

4.  The Veteran is not shown to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to a left knee disorder prior to the intercurrent 
injury suffered in 1997 or manifested by altered weight bearing 
or gait disturbance due to the service-connected right knee 
disability following service.   

5.  The currently demonstrated left knee degenerative changes is 
not shown to have been caused or aggravated by the service-
connected right knee disability.  



CONCLUSION OF LAW

The Veteran's disability manifested mild degenerative joint 
disease of the left knee is not due to disease or injury that was 
incurred in or aggravated by active service; nor may arthritis be 
presumed to have been incurred therein; nor is it proximately due 
to or the result of the service connected right knee disability.  
38 U.S.C.A. §§ 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence that may be relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, the 
degree of disability, and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

Prior to the decision on appeal, in an March 2005 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In an 
October 2006 Statement of the Case (SOC), the RO advised the 
Veteran of how disability ratings and effective dates are 
assigned.  

The case was thereafter readjudicated in a May 2010 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the post service VA 
and private treatment records, statements from the Veteran's 
representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was provided 
with a VA examination in February 2010.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.

The Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended or asserted 
otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was an active 
participant in the claims process and he responded to VA's 
requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  See Conway, supra.  As such, there is no indication 
that there is any prejudice to the Veteran in considering this 
matter on the merits.  Id, Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Service Connection Law and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as cardiovascular 
diseases to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.  

The Board notes initially that the claimed left knee disorder was 
not demonstrated during the Veteran's period of active service or 
until February 1997, over 15 years after his service separation.  
Moreover, the left knee disorder is not shown to be causally 
related to any event or incident of that period of service.  

Service connection may be granted for a disability found to be 
proximately due to, or the result of, a service-connected disease 
or injury.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical nexus 
evidence establishing a connection between the current disability 
and the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995). (Note: Wallin is essentially the Hickman test, but in the 
context of secondary connection.)  


Service Connection of the Left Knee

The Veteran's service treatment records are negative for 
complaints or findings of a left knee disorder.   

When initially seen by VA in March 1995, the Veteran related a 
history of a prior knee injury and increased swelling and 
effusion of the right knee when playing basketball.  He reported 
having fluid drained in the past.  

In a February 1997 private treatment note, the Veteran was seen 
for complaints of pain and swelling of the left knee.  The 
Veteran reported that there was no prior history of a left knee 
injury.  The "Triage Assessment" noted that the left knee 
injury occurred secondary to playing basketball two days earlier.  

It was further noted that the Veteran had twisted his knee and 
was unable to bear weight on the left knee.  The assessment also 
indicated that the Veteran arrived ambulatory on crutches.

The February 1997 treating physician noted that the left knee was 
moderately swollen and tender to palpitation.  He also noted that 
range of motion was limited.

The April 1997 private X-ray study of the left knee noted a 
moderate amount of suprapatellar joint effusion.  An April 1997 
private treatment note indicated that the final diagnosis was 
that of left knee sprain.  The Veteran was prescribed Motrin and 
Mylanta.

In an October 1999 VA outpatient treatment note, the Veteran 
reported a two year history of left knee pain from a basketball 
injury.  He added that the pain was tolerable in that he was able 
to work as an iron-worker.  He reported occasional swelling and 
"giving out" but no locking of the left knee.

In a November 1999 VA outpatient treatment note, the treating 
physician noted that the left knee had improved and that the MRI 
showed findings of a degenerated meniscus and changes involving 
the lateral femoral condyle.

In October 2006, July 2009 and May 2010 statements, the Veteran 
contends that his right knee weakened his left knee to such a 
degree that the left knee "broke."  

During a July 2005 VA examination, the Veteran reported having 
pain, weakness, swelling and instability in both knees.  He 
further reported having fluid on the knees.  The VA examiner 
noted that the Veteran was able to do all activities of daily 
living.  He noted that strenuous work or walking a lot increased 
his pain.  

The Veteran's past jobs include five years of road construction 
and working as a welder, including high welding on steel girders.  
His pain increased when he went up and down ladders or carried 
large pieces.

The July 2005 VA examiner diagnosed the Veteran with degenerative 
joint disease of the knees that was not caused by or the result 
of his military service and noted that the Veteran had an injury 
to the left knee in 1999.  

The Veteran complained of pain, weakness, swelling and 
instability.  He reported having had fluid on the knees.  The 
examiner noted that motion of the knees was from 0 to 140 degrees 
with no instability.    

During a February 2009 VA examination, the examiner noted that, 
after reviewing the Veteran's claims file, there was no evidence 
of injuries to his left knee while in the service.  He added that 
the Veteran injured his left knee while playing basketball in 
1997 and had no mention of ongoing left knee problems prior to 
that.

Upon examination, the Veteran was noted to be able to stand 
independently.  His gait was mildly asymmetrical with less weight 
bearing on the right that appeared to be due to the Veteran's 
right hip pain.  

The Veteran reported that he had done iron work on and off for 
the past twenty years.  The X-ray studies noted a moderate left 
knee degenerative joint disease and mild to moderate degenerative 
joint disease on the right. 

An MRI study revealed fraying of the superior surface of the 
posterior horn of the medial meniscus and attenuation of the 
distal aspect of the anterior cruciate ligament suggesting the 
possibility a tear.  The final diagnosis was that of moderate 
degenerative changes of the left knee.

The February 2009 VA examiner opined that it was unlikely that 
the right knee injury in the service caused his left knee 
disorder.  He reasoned that the Veteran had evidence of moderate 
degenerative changes of the left knee.  

The VA examiner added that, when the Veteran filed his claim in 
2005, he reported having bilateral knee problems since his time 
in the service.  However, the medical records clearly indicated 
an injury to the left knee while playing basketball.  

There was noted to be no evidence of left knee problems prior to 
this injury.  There also was no evidence of a left knee problem 
in the service.  The medical records clearly documented a 
specific injury to the left knee.  The left knee also was noted 
to be much more severe than the right knee, both on examination 
as well as X-ray findings.

During a February 2010 VA examination, the Veteran reported 
injuring his left knee while playing basketball.  He reported 
being on crutches for a period of time and being off work for 
about six weeks after the incident.  He was an iron worker and 
also performed construction work.  The Veteran continued to have 
left knee symptoms.

The VA examiner diagnosed the Veteran with mild degenerative 
joint disease of the left knee.  She opined that there was no 
evidence of left knee symptoms or significant pathology from 
review of records including the time of service.  His 
degenerative arthritis of the left knee was noted to most likely 
have been caused by the normal aging process and his history of 
exposure to heavy manual work as a welder, as an iron worker and 
a construction worker.  She further noted that it was also 
probable that obesity was causing mechanical knee strain, as the 
Veteran had gained weight over the past five years.  Based on 
those factors, the examiner's opinion was that the left knee 
condition was less likely as not from his service-connected 
condition.

In the present case, the Veteran is service-connected for a right 
knee disability manifested by degenerative joint disease.  He is 
currently diagnosed as having degenerative joint disease of the 
left knee, although an earlier MRI showed findings suggestive of 
a ligament tear.  

However, the February 2009 and February 2010 VA examiners have 
provided negative nexus opinions in finding that the left knee 
disorder was not caused by the service-connected right knee 
disability.

Moreover, on this record, the Veteran is first shown to have 
complained of left knee manifestations in February 1997, after 
suffering a twisting-type basketball injury.  He did not identify 
a previous left knee injury or related right knee involvement at 
that time.  

Significantly, the Veteran has not submitted any competent 
evidence to support his current lay assertions that the left knee 
degenerative changes are due to that leg having to carry more 
weight than normal over time due to the service-connected right 
knee disability.  

Although the Veteran may feel that his left knee disorder is 
caused by his service-connected right knee disability, he is not 
shown to have the requisite medical training or credentials 
needed to render a competent opinion on this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

On this record, the Board can only extend probative weight to the 
February 2009 and 2010 VA examiners' opinions regarding the 
etiology of the claimed left knee condition in finding that the 
service-connected right knee disability did not cause the 
currently demonstrated degenerative changes or other pathology of 
the left knee.

In addition, the Veteran's current lay assertions of having 
altered weight bearing or gait disturbance due to the service-
connected right knee degenerative changes over time are found to 
inconsistent with his earlier statements and history recorded for 
clinical purposes beginning in 1995.  

Significantly, the Veteran first reported complaints having an 
ability to bear weight on the left leg after he sustained the 
basketball injury to that extremity in 1997.   Later, when seen 
on an outpatient basis in 1999, the Veteran related his left knee 
manifestations to his earlier basketball injury without 
mentioning any contributory or aggravating right knee symptoms.     

The only reference to reduced weight bearing on the right leg was 
noted in connection with the VA examination in February 2009, 
when the examiner related this condition to the Veteran's right 
hip pain.  Clearly, this opinion weighs against the claim of 
secondary service connection on the basis of aggravation.  

In addition, the VA examination in February 2009 found that the 
left knee pathology was worse than that attributable to the 
service-connected right knee disability.  This statement would 
not support a current finding of aggravation by the service-
connected right knee disability.  

The most recent VA examination identified various factors that 
played a role in the development of the claimed left knee 
pathology, but did not consider the service-connected right knee 
disability on the basis of causation or aggravation.  

Hence, as the competent medical evidence of record does not 
support the Veteran's claim, the Board finds that service 
connection for a left knee disorder to include on a secondary 
basis must be denied.   

For these reasons, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a left knee disorder to include as 
secondary to a service-connected right knee disability is denied.  



REMAND

In a June 2009 rating decision, the RO granted service connection 
for a right knee disability and assigned a 10 percent rating, 
effective on March 7, 2005.  The Veteran was notified of this 
decision in June 2009 and filed a timely Notice of Disagreement 
in July 2009.  A Statement of the Case was not issued.  Under 
these circumstances, further action is mandated in connection 
with this appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these other matters must be REMANDED to the RO for 
the following action:

The RO should issue a Statement of the Case 
as to the issues of an increased, initial 
rating in excess of 10 percent for the 
service-connected right knee disability and 
an effective date earlier than March 7, 
2005 for the grant of service connection 
for the right knee disability.  Only if the 
Veteran perfects his appeal by filing a 
timely Substantive Appeal (VA Form 9) 
should the case be certified to the Board 
and any necessary development be conducted.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


